Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4th December 2020, 8th April 2021, 9th April 2021 and 3rd August 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0234106 A1).
Claim 1. Li shows a stitching label sending method (abstract), comprising:  	receiving, by a controller, first label range information sent by an intermediate device (figs. 1-2: e.g. intermediate nodes B, C, D, F, G, H), wherein the first label range information indicates a first label range in a plurality of label ranges of the intermediate device ([0147]: the IGP server collects label capabilities (that is, ranges of label values that can be allocated by the IGP clients) of all the IGP clients, and calculates label space shared by all the IGP );  	selecting, by the controller, a label from the first label range as a stitching label ([0148]: an existing range of MPLS label values, that is, 0 to 220-1, may be used to allocate a plurality of labels to one virtual network topology, a label stack formed by combining the plurality of labels that is allocated forms a global label, and the global label is used to identify the virtual network topology); and  	sending, by the controller, to the intermediate device, the stitching label and a first label stack corresponding to the stitching label ([0148]: if a plurality of local labels, Ln1, Ln2, and Ln3, is allocated to a virtual network topology with a topology ID of TIDn, a global label Ln formed by the plurality of local labels, Ln1+Ln2+Ln3, may be used to identify the virtual network topology with the topology ID of TIDn; and correspondingly, a binding relationship entry between the topology ID of the virtual network topology and the global label allocated to the virtual network topology may be <TIDn, Ln1+Ln2+Ln3>; [0154]: the number of global label values formed by combining label stacks in the Global Label Sub-TLVs may be greater than 220, that is, an existing MPLS label range is extended), wherein the first label stack indicates a first label switched path starting from the intermediate device ([0154]: the number of global label values formed by combining label stacks in the Global Label Sub-TLVs may be greater than 220, that is, an existing MPLS label range is extended).
---------- ---------- ----------
Claim 6. Li shows a stitching label receiving method (abstract), comprising:  	sending, by an intermediate device, label range information to a controller, wherein the label range information indicates one label range in a plurality of label ranges of the intermediate device ([0147]: the IGP server collects label capabilities (that is,  of all the IGP clients, and calculates label space shared by all the IGP clients); and  	receiving, by the intermediate device, from the controller, a stitching label and a label stack corresponding to the stitching label ([0148]: an existing range of MPLS label values, that is, 0 to 220-1, may be used to allocate a plurality of labels to one virtual network topology, a label stack formed by combining the plurality of labels that is allocated forms a global label, and the global label is used to identify the virtual network topology), wherein the label stack indicates a segment of label switched path starting from the intermediate device ([0148]: if a plurality of local labels, Ln1, Ln2, and Ln3, is allocated to a virtual network topology with a topology ID of TIDn, a global label Ln formed by the plurality of local labels, Ln1+Ln2+Ln3, may be used to identify the virtual network topology with the topology ID of TIDn; and correspondingly, a binding relationship entry between the topology ID of the virtual network topology and the global label allocated to the virtual network topology may be <TIDn, Ln1+Ln2+Ln3>), and wherein the stitching label is in the one label range ([0154]: the number of global label values formed by combining label stacks in the Global Label Sub-TLVs may be greater than 220, that is, an existing MPLS label range is extended).

Claim 8. Li shows the method according to claim 6, further comprising  	performing, before the sending the label range information:  	detecting, by the intermediate device, that the one label range is available (fig. 7D and [0154]: a plurality of labels included in label fields (Label Field) forms a label stack wherein each label field includes a label value with a length of 24 bits).

Claim 11. Li shows the method according to claim 6, further comprising performing, before the sending the label range information:  	setting, by the intermediate device, the plurality of label ranges according to a label resource on the intermediate device ([0147]: the IGP server collects label capabilities (that is, ranges of label values that can be allocated by the IGP clients) of all the IGP clients).


Claim 13. Li shows a controller for sending a stitching label (fig. 3: controller), comprising:  	one or more processors (figs. 12 and 13: processors); and  	a non-transitory memory having stored thereon a program for execution by the one or more processors (figs. 12 and 13: label modules), the program comprising instructions to:  	receive first label range information sent by an intermediate device, wherein the first label range information indicates a first label range in a plurality of label ranges of the intermediate device ([0147]: the IGP server collects label capabilities (that is, ranges of label values that can be allocated by the IGP clients) of all the IGP clients, and calculates label space shared by all the IGP clients);  	select a label from the first label range as a stitching label ([0148]: an existing range of MPLS label values, that is, 0 to 220-1, may be used to allocate a plurality of labels to one virtual network topology, a label stack formed by combining the plurality of labels that is allocated forms a global label, and the global label is used to identify the virtual network topology); and  	send, to the intermediate device, the stitching label and a first label stack corresponding to the stitching label ([0148]: if a plurality of local labels, Ln1, Ln2, and Ln3, is allocated to a virtual network topology with a topology ID of TIDn, a global label Ln formed by the plurality of local labels, Ln1+Ln2+Ln3, may be used to identify the virtual network topology with the topology ID of TIDn; and correspondingly, a binding relationship entry between the topology ID of the virtual network topology and the global label allocated to the virtual network n, Ln1+Ln2+Ln3>; [0154]: the number of global label values formed by combining label stacks in the Global Label Sub-TLVs may be greater than 220, that is, an existing MPLS label range is extended), wherein the first label stack indicates a first label switched path starting from the intermediate device ([0156]: the forwarding device searches for a first label forwarding entry corresponding to the global label L1, and determines the forwarding information base FIB1 of the first virtual network topology corresponding to the global label L1, and then forwards the packet according to the FIB1 of the first virtual network topology).
---------- ---------- ----------
Claim 15. Li shows an intermediate device for receiving a stitching label (figs. 1-2: e.g. intermediate nodes B, C, D, F, G, H), comprising:  	one or more processors (figs. 12 and 13: processors); and  	a non-transitory memory having stored thereon a program for execution by the one or more processors (figs. 12 and 13: label modules), the program comprising instructions to:  	send label range information to a controller, wherein the label range information indicates one label range in a plurality of label ranges of the intermediate device ([0147]: the IGP server collects label capabilities (that is, ranges of label values that can be allocated by the IGP clients) of all the IGP clients, and calculates label space shared by all the IGP clients); and  	receive, from the controller, a stitching label and a label stack corresponding to the stitching label ([0148]: an existing range of MPLS label values, that is, 0 to 220-1, may be used to allocate a plurality of labels to one virtual network topology, a label stack formed by combining the plurality of labels that is allocated forms a global label, and the global label is ), wherein the label stack indicates a segment of label switched path starting from the intermediate device ([0148]: if a plurality of local labels, Ln1, Ln2, and Ln3, is allocated to a virtual network topology with a topology ID of TIDn, a global label Ln formed by the plurality of local labels, Ln1+Ln2+Ln3, may be used to identify the virtual network topology with the topology ID of TIDn; and correspondingly, a binding relationship entry between the topology ID of the virtual network topology and the global label allocated to the virtual network topology may be <TIDn, Ln1+Ln2+Ln3>), and wherein the stitching label is in the one label range ([0154]: the number of global label values formed by combining label stacks in the Global Label Sub-TLVs may be greater than 220, that is, an existing MPLS label range is extended).

Claim 17. Li shows the intermediate device according to claim 15, wherein the program further includes instructions to detect, before sending the label range information, that the one label range is available (fig. 7D and [0154]: a plurality of labels included in label fields (Label Field) forms a label stack wherein each label field includes a label value with a length of 24 bits).


Claim 20. Li shows the intermediate device according to claim 15, wherein the program further includes instructions to set, before sending the label range information, the plurality of label ranges according to a label resource on the intermediate device (fig. 7D and [0154]: a plurality of labels included in label fields (Label Field) forms a label stack wherein each label field includes a label value with a length of 24 bits).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of So et al (US 2012/0176930 A1).
Claim 2. Li shows the method according to claim 1; Li does not expressly describe the method further comprising:  	sending, by the controller, before the receiving the first label range information, a label request message to the intermediate device, wherein the label request message requests the first label range information.
So teaches features of sending, by the controller, before the receiving the first label range information, a label request message to the intermediate device, wherein the label request message requests the first label range information (figs. 1A and 3; [0030]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by So in the method of Li to support fast delivery of packets.

Claim 14. Li shows the controller according to claim 13; Li does not expressly describe wherein the program further includes instructions to:  	send a label request message to the intermediate device before receiving the first label range information, wherein the label request message requests the first label range information.
So teaches feature to send a label request message to the intermediate device before receiving the first label range information, wherein the label request message requests the first label range information (figs. 1A and 3; [0030]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by So in the method of Li to support fast delivery of packets.

Claim 7. Li shows the method according to claim 6; Li does not expressly describe the method further comprising performing, before the sending the label range information: So teaches receiving, by the intermediate device, a label request message sent by the controller (figs. 1A and 3); and 
 	sending, by the intermediate device, in response to the label request message, the label range information to the controller ([0030]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by So in the method of Li to support fast delivery of packets.

Claim 16. Li teaches the intermediate device according to claim 15; Li does not expressly describe wherein the program further includes instructions to:  	receive a label request message sent by the controller before sending the label range information; and  	send the label range information to the controller.So teaches receiving, by the intermediate device, a label request message sent by the controller (figs. 1A and 3); and 
 	sending, by the intermediate device, in response to the label request message, the label range information to the controller ([0030]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by So in the method of Li to support fast delivery of packets.

---------- ---------- ----------
Allowable Subject Matter
Claims 3, 4, 5, 9, 10, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Boustead et al, US 2005/0220072 A1: an active node of a communications network includes a forwarding component for forwarding a packet of an active application, a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        8th February 2022